In re: Gay Cooper Rockhold applying for writs of certiorari, prohibition and mandamus.
Writ refused. The showing made does not warrant the exercise of our supervisory jurisdiction.
*1102FOURNET, C. J., and SUMMERS, J., are of the opinion the writ should be granted.
HAMLIN, J., concurs in the denial of the application. It does not appear that the trial judge has abused his discretion. Further, the judgment is elastic and the mother of the child may always apply for a revision of the judgment or order if the welfare of the child is affected.